EXHIBIT 10.7

 

HOME FEDERAL BANK

 

AMENDED AND RESTATED
DEFERRED COMPENSATION AGREEMENT
FOR
CURTIS L. HAGE

 

--------------------------------------------------------------------------------


 

HOME FEDERAL BANK

 

AMENDED AND RESTATED
DEFERRED COMPENSATION AGREEMENT
FOR
CURTIS L. HAGE

 

THIS AGREEMENT is made this 31st day of December, 2008, by and between Home
Federal Bank, located in Sioux Falls, South Dakota (the “Company”), and Curtis
L. Hage (the “Executive”), amending and restating the Deferred Compensation
Agreement, by and between the Company and the Executive initially dated April 2,
1996, and later amended July 15, 1998 (the “Agreement”). The Agreement is being
restated to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and is effective January 1, 2009.

 

INTRODUCTION

 

To encourage the Executive to remain an employee of the Company, the Company is
willing to provide to the Executive a deferred compensation opportunity. The
Company will pay the Executive’s benefits from the Company’s general assets. The
benefit provided hereunder is intended to be a benefit to an employee who is a
member of a select group of management or highly compensated employees of the
Company and is intended to be paid from the Company’s general assets.

 

AGREEMENT

 

The Executive and the Company agree as follows:

 

Article 1
Definitions

 

1.1.                              Definitions. Whenever used in this Agreement,
the following words and phrases shall have the meanings specified:

 

1.1.1                        “Change in Control”

 

(a)                                Change in Control means that any one person
or more than one person acting as a group acquires ownership of stock of the
corporation that, together with the stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of such corporation. However, if any one person or more than
one person acting as a group, is considered to own more than 50 percent of the
total fair market value or total voting power of the stock of a corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the corporation or to cause a change in
the effective control of the corporation. or

 

--------------------------------------------------------------------------------


 

(b)                               any one person, or more than one person acting
as a group acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the corporation possessing 35 percent or more of the total voting power
of the stock of such corporation; or

 

(c)                                any one person, or more than one person
acting as a group acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) assets from
the corporation that have a total gross fair market value equal to or more than
40 percent of the total gross fair market value of all of the assets of the
corporation immediately prior to such acquisition or acquisitions; or

 

(d)                               A majority of the members of the Company’s
Board of Directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board prior to the date of the appointment or election.

 

(e)                                This definition shall be interpreted in a
manner consistent with Section 409A of the Code.

 

1.1.2                        “Code” means the Internal Revenue Code of 1986, as
amended. References to a Code section shall be deemed to be to that section as
it now exists and to any successor provision.

 

1.1.3                        “Compensation” means the total annual base salary
payable to the Executive.

 

1.1.4                        “Disability”

 

(a)                                Disability means the Executive’s inability to
perform substantially all normal duties of the Executive’s position, as
determined by the Company’s Board of Directors in its sole discretion. As a
condition to any benefits, the Company may require the Executive to submit to
such physical or mental evaluations and tests as the Board of Directors deems
appropriate.

 

1.1.5                        “Election Form” means the Form attached as
Exhibit 1.

 

1.1.6                        “Normal Retirement Date” means the Executive
attaining age 65.

 

1.1.7                        “Plan Year” means twelve (12) months ending on each
December 31.

 

1.1.8                        “Unforeseen Emergency” shall mean the Executive’s
severe financial hardship resulting from an unforeseeable emergency such as
(1) an illness or accident of the Executive or the Executive’s spouse, dependent
or beneficiary, (2) the loss of the

 

2

--------------------------------------------------------------------------------


 

Executive’s property because of casualty, or (3) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Executive, as determined by the Administrator.

 

1.1.9                        “Termination of Employment” means the Executive’s
separation from service within the meaning of Section 409A of the Code for any
reason whatsoever, voluntary or involuntary, other than by reason of an approved
leave of absence, to the extent set forth in Section 409A of the Code.

 

Article 2
Deferral Election

 

2.1.                              Initial Election. The Executive was permitted
to make an initial deferral election under this Agreement by filing with the
Company a signed Election Form within 30 days after the initial effective date
of this Agreement. The Election Form set forth the amount of Compensation to be
deferred. The Election Form was effective to defer only Compensation earned
after the date the Election Form was received by the Company The Election
Form continues in effect until changed under Section 2.2 below.

 

2.2.                              Election Changes.

 

2.2.1                        Generally. The Executive may modify the amount of
Compensation to be deferred by filing a subsequent signed Election Form with the
Company. The modified deferral shall not be effective until the beginning of the
calendar year following the calendar year in which the subsequent Election
Form is received by the Company.

 

2.2.2                        Unforeseeable Emergency. If an Unforeseeable
Emergency as described in Section 1.1.10 occurs, the Executive, by written
instructions to the Company may request the Company to cease deferrals under the
Agreement for the remainder of the calendar year, but only to the extent that
such reduction shall permit the Executive to meet the Unforeseeable Emergency
and only to the extent permitted by Section 409A of the Code. Once deferrals are
ceased, they cannot begin again until the beginning of the calendar year
following the year in which the cessation of deferrals occurred and only if the
Executive files a subsequent signed Election Form with the Company before the
beginning of that calendar year.

 

Article 3
Deferral Account

 

3.1.                              Establishing and Crediting. The Company shall
establish a Deferral Account on its books for the Executive, and shall credit to
the Deferral Account the following amounts:

 

3.1.1                        Deferrals. The Compensation deferred by the
Executive shall be credited as of the time such amounts would have otherwise
been paid to the Executive, after subtraction of FICA and Medicare tax.

 

3

--------------------------------------------------------------------------------


 

3.1.2                        Interest. Interest shall be credited on a monthly
basis and compounded on a monthly basis to the Deferral Account. The annual rate
of such interest shall become effective on the first day of each Plan Year, and
shall equal the Wall Street Journal Prime Rate plus one percent on the first
business day of the Plan Year.

 

3.2.                              Statement of Accounts. The Company shall
provide to the Executive, within one hundred twenty (120) days after each
anniversary of this Agreement, a statement setting forth the Deferral Account
balance.

 

3.3.                              Accounting Device Only. The Deferral Account
is solely a device for measuring amounts to be paid under this Agreement. The
Deferral Account is not a trust fund of any kind. The Executive is a general
unsecured creditor of the Company for the payment of benefits. The benefits
represent the mere Company promise to pay such benefits. The Executive’s rights
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by the Executive’s
creditors.

 

Article 4
Lifetime Benefits

 

4.1.                              Normal Retirement Benefit. If the Executive
terminates employment on or after the Normal Retirement Date for reasons other
than death, the Company shall pay to the Executive the benefit described in this
Section 4.1 in lieu of any other benefit under this Agreement.

 

4.1.1                        Amount of Benefit. The benefit under this
Section 4.1 is the Deferral Account balance at the Executive’s Termination of
Employment.

 

4.1.2                        Payment of Benefit. The Company shall pay the
Deferral Account to the Executive in a lump sum on the first day of the month
following the six month anniversary of the Executive’s Termination of
Employment, increased by interest during the period of deferral at the
appropriate interest rate (as determined under Section 3.1.2).

 

4.2.                              Early Retirement Benefit. If the Executive
terminates employment before the Normal Retirement Date, and for reasons other
than death, Change in Control or Disability, the Company shall pay to the
Executive the benefit described in this Section 4.2 in lieu of any other benefit
under this Agreement.

 

4.2.1                        Amount of Benefit. The benefit under this
Section 4.2 is the Deferral Account balance at the Executive’s Termination of
Employment.

 

4.2.2                        Payment of Benefit. The Company shall pay the
Deferral Account to the Executive in a lump sum on the first day of the month
following the six month anniversary of the Executive’s Termination of
Employment, increased by interest during the period of deferral at the
appropriate interest rate (as determined under Section 3.1.2).

 

4

--------------------------------------------------------------------------------


 

4.3.                              Disability Benefit. If the Executive
terminates employment for Disability prior to the Normal Retirement Date, the
Company shall pay to the Executive the benefit described in this Section 4.3 in
lieu of any other benefit under this Agreement.

 

4.3.1                        Amount of Benefit. The benefit under this
Section 4.3 is the Deferral Account balance at the Executive’s Termination of
Employment.

 

4.3.2                        Payment of Benefit. The Company shall pay the
Deferral Account to the Executive in a lump sum on the first day of the month
following the six month anniversary of the Executive’s Termination of
Employment, increased by interest during the period of deferral at the
appropriate interest rate (as determined under Section 3.1.2).

 

4.4.                              Change in Control Benefit. Upon a Change in
Control while the Executive is in the active service of the Company, the Company
shall pay to the Executive the benefit described in this Section 4.4 in lieu of
any other benefit under this Agreement.

 

4.4.1                        Amount of Benefit. The benefit under this
Section 4.4 is the Deferral Account balance at the date of the Change in
Control, as defined in Section 1.1.1.

 

4.4.2                        Payment of Benefit. The Company shall pay this
benefit to the Executive in a lump sum on the 60th day after the Change in
Control.

 

4.5.                              Unforeseen Emergency Distribution. Upon the
Company’s determination (following petition by the Executive) that the Executive
has suffered an Unforeseen Emergency as described in Section 1.1.8, the Company
shall distribute to the Executive all or a portion of the Deferral Account
balance as determined by the Company, but in no event shall the distribution be
greater than is necessary to relieve the hardship. If the Executive receives a
hardship distribution, his Elective Deferrals shall be terminated for the
remainder of the Plan Year and new deferrals shall be permitted only as of the
beginning of a calendar year following the calendar year in which the emergency
distribution was made. The Executive must make a new election to defer
compensation.

 

Article 5
Death Benefits

 

5.1.                              Death During Active Service. If the Executive
dies while in the active service of the Company, the Company shall pay to the
Executive’s beneficiary the benefit described in this Section 5.1 in lieu of any
other benefit under this Agreement.

 

5.1.1                        Amount of Benefit. The benefit under Section 5.1 is
the greater of: a) the Deferral Account balance at the date of the Executive’s
death; or b) the Projected Benefit. The Projected Benefit shall mean the balance
that would have accumulated in the Executive’s Deferral Account at the Normal
Retirement Date if it is assumed that the Executive: (1) continued to receive
Compensation at the same rate that the Executive was receiving Compensation on
the date of the Executive’s death, (2) continued to defer Compensation at the
same rate that the Executive had been deferring

 

5

--------------------------------------------------------------------------------


 

Compensation on the date of the Executive’s death; and (3) survived to the
Normal Retirement Date. The interest rate shall be determined pursuant to
Section 3.1.2.

 

5.1.2                        Payment of Benefit. The Company shall pay the death
benefit to the beneficiary in a lump sum on the 60th day after the date of the
Executive’s death.

 

Article 6
Beneficiaries

 

6.1.                              Beneficiary Designations. The Executive shall
designate a beneficiary by filing a written designation with the Company. The
Executive may revoke or modify the designation at any time by filing a new
designation. However, designations will only be effective if signed by the
Executive and accepted by the Company during the Executive’s lifetime. The
Executive’s beneficiary designation shall be deemed automatically revoked if the
beneficiary predeceases the Executive, or if the Executive names a spouse as
beneficiary and the marriage is subsequently dissolved. If the Executive dies
without a valid beneficiary designation, all payments shall be made to the
Executive’s surviving spouse, if any, and if none, to the Executive’s surviving
children and the descendants of any deceased child by right of representation,
and if no children or descendants survive, to the Executive’s estate.

 

6.2.                              Facility of Payment. If a benefit is payable
to a minor, to a person declared incompetent, or to a person incapable of
handling the disposition of his or her property, the Company may pay such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Company may
require proof of incompetency, minority or guardianship as it may deem
appropriate prior to distribution of the benefit. Such distribution shall
completely discharge the Company from all liability with respect to such
benefit.

 

Article 7
General Limitations

 

7.1.                              Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement that is attributable to the interest credited to the Deferral Account
in the event of Termination for Cause, as defined in Section 7.2.

 

7.2.                              Termination for Cause means involuntary
termination of the Executive’s employment by the Company provided that the Board
of Directors has determined that the Executive’s employment should be terminated
for “Cause” in accordance with the provisions of the Executive’s employment
contract.

 

Article 8
Claims and Review Procedures

 

8.1.                              Initial Claim for Benefits. The following
shall apply with respect to claims of the Executive for benefits, other than
claims governed by Section 8.3 below. The Company shall give notice to the
Executive within 90 days of the Executive’s written application for benefits of
the Executive’s eligibility or noneligibility for benefits under the Agreement.
If

 

6

--------------------------------------------------------------------------------


 

the Company determines that the Executive is not eligible for benefits or full
benefits, the notice shall set forth (a) the specific reasons for such denial,
(b) a specific reference to the provision of the Agreement on which the denial
is based, (c) a description of any additional information or material necessary
for the Executive to perfect the claim, and a description of why it is needed,
and (d) an explanation of the Agreement’s claims review procedure and other
appropriate information as to the steps to be taken if the Executive wishes to
have the claim reviewed. If the Company determines that there are special
circumstances requiring additional time to make a decision, the Company shall
give notice to the Executive of the special circumstances and the date by which
a decision is expected to be made, and may extend the time for up to an
additional 90-day period.

 

8.2.                              Appeal of Claim Denial. If the Executive is
determined by the Company under Section 8.1 above to be not eligible for
benefits, or if the Executive believes that the Executive is entitled to greater
or different benefits, the Executive shall have the opportunity to have the
claim reviewed by filing a petition for review within 60 days after the
Executive has been given the notice issued by the Company. The petition shall be
filed with the Company. A petition shall state the specific reasons the
Executive believes that the Executive is entitled to benefits or greater or
different benefits. Within 60 days after the petition has been filed, the
Company shall afford the Executive an opportunity to present the Executive’s
position to the Company, in writing, and the Executive shall have the right to
review pertinent documents. The Company shall give notice to the Executive of
its decision in writing within said 60-day period, stating specifically the
basis of the decision written in a manner calculated to be understood by the
Executive and the specific provisions of the Agreement on which the decision is
based. If because of special circumstances, the 60-day period is not sufficient,
the decision may be deferred for up to another 60-day period at the election of
the Company but notice of this deferral shall be given to the Executive.

 

8.3.                              Disability Claim for Benefits. If an Executive
makes a claim for benefits under the Agreement that is contingent on the Company
determining that the Executive has a disability, the Company will give notice to
the Executive within 45 days of the Executive’s written application for benefits
of the Executive’s eligibility or noneligibility for benefits under the
Agreement. If special circumstances require an extension, the Company will
notify the Executive within the 45-day processing period that additional time is
needed. The notice will specify the circumstances requiring the extension and
the date a decision can be expected. The extension notice will also: (a) explain
the standards for approving a Disability claim; (b) state the unresolved
issue(s) that prevent the Company from reaching a decision; and (c) describe any
additional information needed to resolve the issue(s). If the Company requests
the Executive to provide additional information so it can process the claim, the
Executive will be given at least 45 days in which to provide the information.
Otherwise, the initial extension cannot exceed 30 days. If circumstances require
further extension, the Company will notify the Executive before the end of the
initial 30-day extension. The notice will specify the circumstances requiring
the further extension and the date a decision can be expected. In no event will
a decision be postponed beyond an additional 30 days after the end of the first
30-day extension. If the Disability claim is denied based on an internal rule,
guideline, protocol, or other similar provision, in addition to the notice
provisions

 

7

--------------------------------------------------------------------------------


 

described in this section, the Company’s notice will provide that a copy of such
rule, guideline, protocol or other similar provision is available upon request
and free of charge. The notice will also identify any medical or vocational
experts consulted on the claim. The Executive may obtain reasonable access to,
and copies of, all documents, records, and other information relevant to the
claim for benefits and may request, in writing, a list of medical or vocational
experts consulted.

 

8.4.                              Review of a Denied Disability Claim. The
Executive may request a review of the Company’s decision regarding a Disability
claim within 180 days after receipt of the denial of the Disability claim. This
request must be in writing and addressed to the Company. The Executive may, but
is not required to, submit written comments, documents, records and other
information relating to the claim for benefits. The review will take into
account any such comments, documents, records and other information submitted by
the Executive relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination. The review
will be conducted by a Company official different from the Company official who
originally denied the claim. This Company official cannot be a subordinate of
the Company official who originally denied the claim. If the original denial of
the claim was based on a medical judgment, the reviewing Company official will
consult with an appropriate health care professional who was not consulted on
the original claim and who is not subordinate to someone who was. The Executive
will receive notice of the reviewing Company’s final decision regarding the
Disability claim within 45 days of the request for review.

 

8.5.                              Deadline to File Claim. To be considered
timely under the claims procedures, a claim must be filed under Section 8.1 or
8.3 within one year after the claimant knew or reasonably should have known of
the principal facts upon which the claim is based. Knowledge of all facts that
the Executive knew or reasonably should have known shall be imputed to the
claimant for the purpose of applying this deadline.

 

8.6.                              Exhaustion of Administrative Remedies. The
exhaustion of the claims procedures is mandatory for resolving every claim and
dispute arising under this Agreement. As to such claims and disputes: (a) No
claimant shall be permitted to commence any legal action to recover benefits or
to enforce or clarify rights under the Agreement under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claims procedures have been exhausted in their entirety;
and (b) In any such legal action all explicit and all implicit determinations by
the Company and Company officials (including, but not limited to, determinations
as to whether the claim, or a request for a review of a denied claim, was timely
filed) shall be afforded the maximum deference permitted by law.

 

8.7.                              Deadline to File Legal Action. No legal action
to recover benefits or to enforce or clarify rights under the Agreement under
Section 502 or Section 510 of ERISA or under any other provision of law, whether
or not statutory, may be brought by any claimant on any matter pertaining to
this Agreement unless the legal action is commenced in the proper forum before
the earlier of: (a) 30 months after the claimant knew or reasonably should have
known of the principal facts on which the claim is based, or (b) six months

 

8

--------------------------------------------------------------------------------


 

after the claimant has exhausted the claims procedure under this Agreement.
Knowledge of all facts that the Executive knew or reasonably should have known
shall be imputed to every claimant who is or claims to be a beneficiary of the
Executive or otherwise claims to derive an entitlement by reference to the
Executive for the purpose of applying the previously specified periods.

 

8.8.                              Company Discretion; Court Review. The Company
and all persons determining or reviewing claims have full discretion to
determine benefit claims under the Agreement. Any interpretation, determination
or other action of such persons shall be subject to review only if it is
arbitrary or capricious or otherwise an abuse of discretion. Any review of a
final decision or action of the persons reviewing a claim shall be based only on
such evidence presented to or considered by such persons at the time they made
the decision that is the subject of review.

 

Article 9
Amendments and Termination

 

The Company may amend or terminate this Agreement at any time prior to the
Executive’s Termination of Employment by written notice to the Executive. In no
event shall this Agreement be terminated without payment to the Executive of the
Deferral Account balance attributable to the Executive’s deferrals and interest
credited on such amounts, except as provided in Section 7.1. To the extent
consistent with Section 409A of the Code, distribution shall be made in a lump
sum on the first day following the one year anniversary of the termination of
this Agreement.

 

Article 10
Miscellaneous

 

10.1.                        Binding Effect. This Agreement shall bind the
Executive and the Company, and their beneficiaries, survivors, executors,
administrators and transferees.

 

10.2.                        No Guarantee of Employment. This Agreement is not
an employment policy or contract. It does not give the Executive the right to
remain an employee of the Company, nor does it interfere with the Company’s
right to discharge the Executive. It also does not require the Executive to
remain an employee nor interfere with the Executive’s right to terminate
employment at any time.

 

10.3.                        Non-Transferability. Benefits under this Agreement
cannot be sold, transferred, assigned, pledged, attached or encumbered in any
manner.

 

10.4.                        Tax Withholding. The Company shall withhold any
taxes that are required to be withheld from the benefits provided under this
Agreement.

 

10.5.                        Applicable Law. The Agreement and all rights
hereunder shall be governed by the laws of South Dakota, except to the extent
preempted by the laws of the United States of America. It is the intent of the
parties that this Agreement be construed to avoid the income inclusion and tax
penalties described in Section 409A of the Code. This Agreement shall be
interpreted in a manner consistent with that intent.

 

9

--------------------------------------------------------------------------------


 

10.6.   Unfunded Arrangement. The Executive and beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Company to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Company to which the Executive and beneficiary have no preferred or
secured claim.

 

10.7.   Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement.

 

10.8.   Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

10.9.   Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

 

10.9.1           Interpreting the provisions of the Agreement;

 

10.9.2           Establishing and revising the method of accounting for the
Agreement;

 

10.9.3           Maintaining a record of benefit payments; and

 

10.9.4           Establishing rules and prescribing any forms necessary or
desirable to administer the Agreement.

 

10.10. Plan Administrator. For purposes of the Employee Retirement Income
Security Act of 1974, if applicable, the Company shall be the plan administrator
under the Agreement. The plan administrator may delegate to others certain
aspects of the management and operation responsibilities of the plan including
the employment of advisors and the delegation of ministerial duties to qualified
individuals.

 

IN WITNESS WHEREOF, the Executive and a duly authorized Company officer have
signed this Agreement.

 

EXECUTIVE:

COMPANY:
Home Federal Bank 

 

 

 

 

/s/ Curtis L. Hage

 

By

/s/ Mary F. Hitzemann

 

Title

Senior Vice President/Human Resources

 

10

--------------------------------------------------------------------------------


 

EXHIBIT 1 - DEFERRAL ELECTION

 

HOME FEDERAL BANK

 

AMENDED AND RESTATED
DEFERRED COMPENSATION AGREEMENT

 

I elect to defer my Compensation received under the Amended and Restated
Deferred Compensation Agreement with the Company, as follows:

 

Amount of Deferral

 

Duration

[Initial and Complete one]

 

[Initial One]

 

 

 

o

I elect to defer    % of Compensation per payroll period

 

o This Year only
o For      Years [Insert Number of Year]

o

I elect to defer $   of all Compensation paid to me per payroll period.

 

o Until the Normal Retirement Date
o Until I separate from service

o

I elect not to defer any of my Compensation.

 

 

 

 

 

 

I understand that I may change the amount and duration of my deferrals by filing
a new election form with the Company; provided, however, that any subsequent
election will not be effective until the calendar year following the calendar
year in which the new election is received by the Company, unless the subsequent
election is required or permitted under Code Section 409A.

 

Signature Date

 

 

Date

 

 

 

Accepted by the Company this          day of
                                    , 200    .

 

By

 

 

 

 

 

Title

 

 

 

11

--------------------------------------------------------------------------------


 

BENEFICIARY DESIGNATION

 

HOME FEDERAL BANK

 

AMENDED AND RESTATED
DEFERRED COMPENSATION AGREEMENT

 

I designate the following as beneficiary of benefits under the Deferred
Compensation Agreement payable following my death:

 

Primary:

 

Contingent:

 

Note:      To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Company. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

 

Signature Date

 

 

Date

 

 

 

Accepted by the Company this          day of
                                    , 200    .

 

By

 

 

 

 

 

Title

 

 

 

12

--------------------------------------------------------------------------------